Exhibit 10.1

FORM OF AMENDED & RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED & RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into as of the 1st day of November 2013, by and between MAGELLAN PETROLEUM
CORPORATION, a Delaware corporation (“Magellan” or the “Company”) and J. Thomas
Wilson, an individual residing at 55 W. 12th Ave., Unit 409, Denver 80204 (the
“Executive”). Each of the Company and the Executive are individually referred to
herein as a “Party” and collectively as the “Parties.”

W I T N E S S E T H

WHEREAS, the Company appointed the Executive as the President and Chief
Executive Officer of the Company effective as of September 27, 2011 (the
“Effective Date”);

WHEREAS, the Parties entered into an Employment Agreement dated November 2, 2011
setting forth the terms and conditions of the Executive’s employment ( the
“Original Agreement”);

WHEREAS, the Parties entered into a restricted stock grant agreement and a stock
option award agreement on November 7, 2011 (together, the “Equity Incentive
Agreements”) and an indemnification agreement dated as of the date hereof and
effective as of the Effective Date (the “Indemnification Agreement”).

WHEREAS, effective November 6, 2012, the term of the Employment Agreement was
extended for one additional year to September 27, 2014; and

WHEREAS the parties wish to amend the Employment Agreement as provided herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

1. Employment.

1.1 Employment. The Company hereby agrees to employ the Executive as of the
Effective Date, and the Executive hereby accepts employment with the Company in
the positions described below in Section 2.1, in accordance with the terms and
provisions of this Agreement.

1.2 Term. The term of this Agreement (the “Initial Term”) shall be the period
commencing on the Effective Date and ending on the earlier of: (a) December 31,
2015; or (b) the date of termination of the Executive’s employment pursuant to
Sections 6, 7 or 8 below, whichever is applicable. However, if not terminated
earlier than December 31, 2015 in accordance with the provisions of Sections 6,
7 or 8 below, this Agreement may be renewed for additional one year terms (each,
a “Renewal Term”) if the Parties mutually agree to do so and they can agree on
the terms and conditions of the renewal contract, which may take the form of an
Addendum to this Agreement. If, at the conclusion of the Initial Term or any
Renewal Term, as the case may be, either Party determines that they do not wish
to renew this Agreement for an additional one year term, that Party must provide
the other with written notice six months prior

 

1



--------------------------------------------------------------------------------

to the expiration of the Initial Term or Renewal, as the case may be, upon
conclusion of which the Agreement will terminate. Upon termination of this
Agreement for any reason (including a Party’s written notice electing not to
renew the Agreement delivered to the other Party under this Section 1.2), the
obligations of the Company under this Agreement shall cease and Executive shall
forfeit all right to receive any compensation or other benefits under this
Agreement, except the amounts payable under Sections 6, 7, 8 and 12 of this
Agreement, as applicable.

2. Duties.

2.1 Offices. Beginning on the Effective Date, the Executive has assumed the
duties of President and Chief Executive Officer of the Company. It is the
intention of the Parties that during the Initial Term and any subsequent Renewal
Term hereof the Executive will serve in the capacities described in this
Section 2.1 and Section 2.3 and will devote substantially all of his business
time and attention and best efforts to the affairs of the Company and its
subsidiaries and the performance of his duties. Nothing in this Agreement,
however, shall prevent the Executive from (i) participating in charitable,
civic, educational, professional, community or industry affairs or, with prior
written approval of the Board of Directors (“Board”), serving on the board of
directors or advisory boards of other companies; and (ii) managing the
Executive’s and the Executive’s family’s personal investments so long as such
activities do not materially interfere with the performance of the Executive’s
duties hereunder or create a potential business conflict or the appearance
thereof.

2.2 Office Locations. The Executive shall be based at the Denver, Colorado, but
shall be permitted to provide his services from additional locations including
but not limited to Bremen, Maine and Phoenix, Arizona, and shall provide his
services at such other locations as shall be reasonably necessary for the
discharge of his duties under this Agreement.

2.3 Board Service. The Executive currently serves as a Class II Director of the
Company. The Board will nominate and support the Executive’s re-election as a
Director at the upcoming 2011 Annual Meeting of Shareholders. The Executive
agrees to accept such nomination and to serve as a Director, if elected. In
addition, during the period of his employment as President and Chief Executive
Officer the Board will recommend that the Executive be elected as a Director of
the Company’s wholly-owned subsidiary, Magellan Petroleum Australia Limited
(“MPAL”), and the Executive agrees to accept such nomination and to serve as a
Director of MPAL.

3. Compensation and Benefits.

3.1 Salary; Bonus.

(a) Salary. As of the Effective Date, the Company shall pay the Executive an
annual base salary of Two Hundred and Sixty thousand ($260,000.00).Beginning
January 1, 2013 and effective each January 1st thereafter, the Executive shall
be eligible for an annual cost of living increase based on a formula that shall
be adopted for all employees of the Company.

(b) Bonus. Provided that Executive is employed on each of the following bonus
dates, the Executive shall be paid a performance and retention bonus of
$90,000.00 on January 15, 2014 and a performance and retention bonus of
$90,000.00 on January 15, 2015.

 

2



--------------------------------------------------------------------------------

3.2 Equity Incentives. Pursuant to the Original Agreement, the Executive
received (i) a stock option award comprised of options to acquire 250,000 shares
of the Company’s common stock, par value $0.01 (“Common Stock”), exercisable at
the closing trading market price of the Common Stock on the Grant Date (defined
below); and (ii) a grant of 100,000 restricted shares of Common Stock (together,
the “Equity Incentives”). Consistent with the Company’s compensation policy, the
Equity Incentives were granted to the Executive on November 7, 2011 (the “Grant
Date”). Subject to the provisions set forth in Sections 6, 7 and 8 below,
one-half of the Equity Incentives vested on September 27, 2012, and the
remaining one-half of the Equity Incentives vested on September 27, 2013.

3.3 Benefit Programs. The Executive shall be entitled to participate on
substantially the same terms as other members of senior management of the
Company in all employee benefit plans and programs of the Company (other than
any severance plan, program or policy), as such plans and programs are made
available by the Company, subject to any restrictions or eligibility
requirements under such plans and programs, from time to time in effect for the
benefit of senior management of the Company, including, but not limited to,
retirement plans, profit sharing plans, group life insurance, hospitalization
and surgical and major medical and dental coverages, short-term and long-term
disability.

3.4 Vacations and Holidays. During the Term of this Agreement, the Executive
shall be entitled to vacation of four weeks per year at full pay or such greater
vacation benefits as may be provided for by the Company’s vacation policies
applicable to senior management. The Executive shall also be entitled to such
holidays as are established by the Company for all employees.

4. Business and Advisory Expenses. The Executive shall be entitled to prompt
reimbursement for all reasonable, documented and necessary expenses incurred by
the Executive in performing his services hereunder in accordance with the
policies of the Company, including business class accommodations when traveling
on international business trips, or to the extent necessary in the Executive’s
reasonable judgment, on domestic business trips, for the Company. The Executive
shall also be entitled to prompt reimbursement for his reasonable legal expenses
incurred in connection with the Executive’s negotiation and execution of this
Agreement, the Equity Incentive Agreements, and the Indemnification Agreement.
The Executive shall properly account for all such business and advisory expenses
described in this Section 4 in accordance with the policies and procedures
established by the Company.

5. Separation from Service. No termination of employment shall be deemed to have
occurred under this Agreement unless there has been a “Separation from Service”
as defined under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the term “termination of employment” and the like in this
Agreement shall be construed to mean “Separation from Service” as so defined.

6. Termination of Employment by the Company.

6.1 Termination by the Company Other Than For Non-Renewal, Disability or Cause.

 

3



--------------------------------------------------------------------------------

(a) The Company may terminate the Executive’s employment at any time and for any
reason, other than (i) pursuant to a written notice by the Company of its
intention to permit the Agreement to terminate at the end of the Initial Term or
a Renewal Term in accordance with Section 1.2; (ii) by reason of the Executive’s
Disability (as defined in Section 6.2); or (iii) for Cause (as defined in
Section 6.3), by giving the Executive a written notice of termination at least
30 days before the date of termination (or such lesser notice period as the
Executive may agree to).

(b) In the event of any termination of employment by the Company described in
Section 6.1(a) above, the Executive shall be entitled to receive the following
benefits:

(i) Salary: His base salary pursuant to Section 3.1(a) through the date of such
termination of employment, plus his base salary for the period of any vacation
time earned but not taken for the year of termination of employment (the “Salary
Benefit”);

(ii) Other Benefits: Any other compensation and benefits to the extent actually
earned by the Executive under any other benefit plan or program of the Company
as of the date of such termination of employment, with such compensation and
benefits to be paid at the normal time for payment of such compensation and
benefits to the extent not previously paid (the “Other Benefits”);

(iii) Reimbursements: Any reimbursement amounts for reasonable business expenses
approved by the Company and owing under this Agreement (the “Reimbursement
Benefit”);

(iv) Severance: A severance amount equal to the amount of base salary that the
Executive would have received if he remained employed for the balance of the
Initial Term or any Renewal Term negotiated pursuant to Section 1.2, as the case
may be, based upon his then-current base salary without further increase (the
“Severance Benefit”). The amount of the Severance Benefit as so determined by
this Section 6.1(b)(iv) shall be paid during the remainder of the Initial or
Renewal Term, as applicable, in equal monthly installments commencing in the
first month following the Executive’s Separation from Service.

(v) Medical Coverage: If the Executive elects to continue insurance coverage
under the Company’s health insurance plans pursuant to COBRA, then for the
period beginning on the date of the Executive’s termination of employment and
ending on the earlier of (i) the date which is 18 months after the date of such
termination of employment or (ii) the date the Executive becomes eligible for
health insurance benefits under the group health plan of another employer, the
Company shall pay, or reimburse the Executive an amount equal to, the same
dollar amount of the Executive’s premium for COBRA coverage for the Executive
and, if applicable, his spouse and dependent children, as the Company paid prior
to the Executive’s termination for group health coverage under the Company’s
health insurance plans for actively employed members of management generally.
The Executive shall notify the Company promptly if he, while eligible for
benefits under this section , becomes eligible to receive health insurance
benefits from another employer (the “Medical Benefit”); and

(vi) Equity Incentives. The Equity Incentives shall fully vest (the “Vesting
Benefit”).

 

4



--------------------------------------------------------------------------------

(c) Notwithstanding anything else in this Agreement to the contrary, if either
Party gives written notice under Section 1.2 hereof of such Party’s intention to
permit the Agreement to terminate at the end of the Initial Term or a Renewal
Term, as the case may be, then the Executive shall not be entitled to the
Severance Benefit or the Medical Benefit following such termination.

6.2 Termination by the Company Due to Disability.

(a) If the Executive incurs a Disability, as defined in Section 6.2(b) below,
the Company may terminate the Executive’s employment by giving the Executive
written notice of termination at least 30 days before the date of such
termination (or such lesser notice period as the Executive may agree to). In the
event of such termination of the Executive’s employment because of Disability,
the Executive shall be entitled to receive the following benefits:

 

  (i) The Salary Benefit;

 

  (ii) The Other Benefits;

 

  (iii) The Reimbursement Benefit; and

 

  (iv) The Vesting Benefit.

(b) For purposes of this Agreement, the Executive shall be considered to have
incurred a “Disability” if and only if the Executive shall be unable to perform
the duties of his employment with the Company for an aggregate period of more
than 90 days in a consecutive period of 52 weeks as a result of incapacity due
to mental or physical illness or impairment (other than as a result of addiction
to alcohol or any drug) as determined by a physician selected by the Company or
its insurers and acceptable to the Executive or his legal representative.

6.3 Termination by the Company for Cause.

(a) The Company may terminate the Executive’s employment immediately for “Cause”
for any of the following reasons: (i) an act or acts of dishonesty or fraud by
the Executive relating to the performance of his services to the Company; (ii) a
breach by the Executive of his duties or responsibilities under this Agreement
resulting in significant demonstrable injury to the Company or any of its
subsidiaries; (iii) the Executive’s conviction of a felony or any crime
involving moral turpitude; (iv) the Executive’s material failure (for reasons
other than death or Disability) to perform his duties under this Agreement or
insubordination (defined as refusal to execute or carry out lawful directions
from the Board or its duly appointed designees) where the Executive has been
given written notice of the acts or omissions constituting such failure or
insubordination and the Executive has failed to cure such conduct, where
susceptible to cure, within 30 days following such notice; or (v) a breach by
the Executive of any provision of any material policy of the Company or any of
his obligations under Section 13 of this Agreement.

 

5



--------------------------------------------------------------------------------

(b) The Company shall exercise its right to terminate the Executive’s employment
for Cause by giving the Executive written notice of termination specifying in
reasonable detail the circumstances constituting such Cause. In the event of
such termination of the Executive’s employment for Cause, the Executive shall be
entitled to receive the following benefits:

 

  (i) The Salary Benefit;

 

  (ii) The Other Benefits; and

 

  (iii) The Reimbursement Benefit.

7. Terminations of Employment by the Executive.

7.1 Termination by the Executive for Good Reason.

(a) The Executive may terminate his employment for Good Reason, as defined in
Section 7.1(b) below, by giving written notice of termination at least 30 days
before the date of such termination (or such lesser notice period as the Company
or Executive may agree to) specifying in reasonable detail the circumstances
constituting such Good Reason. In the event of such termination, the Executive
shall be entitled to receive the following benefits:

 

  (i) The Salary Benefit;

 

  (ii) The Other Benefits;

 

  (iii) The Reimbursement Benefit;

 

  (iv) The Severance Benefit;

 

  (v) The Medical Benefit; and

 

  (vi) The Vesting Benefit.

(b) For purposes of this Agreement, “Good Reason” shall mean only, without the
Executive’s written consent, (A) a material negative change in the scope of the
authority, functions, duties or responsibilities of Executive’s employment from
that which is contemplated by this Agreement; provided that a change in scope
solely as a result of the Company no longer being a public company or becoming a
subsidiary of another entity shall not constitute Good Reason; (B) the Company
engaging the services of a long-term replacement President and Chief Executive
Officer; (C) any material breach by the Company of any provision of this
Agreement without the Executive having committed any material breach of the
Executive’s obligations hereunder (including Section 13 hereof), in each case of
(A), (B), or (C), which breach is not cured by the Company within 30 days
following written notice thereof to the Company of such breach.

If grounds for termination of employment for Good Reason occurs, and the
Executive fails to give notice of termination within 60 days after the
occurrence of such event, the Executive shall be deemed to have waived his right
to terminate employment for Good Reason. In addition, prospective changes to
employee benefits for future employment made on an across-the-board basis to all
similarly situated executives of the Company and its subsidiaries shall not be
considered Good Reason. Further, if termination for Good Reason is triggered
during the Initial Term or a Renewal Term but notice, provided consistent with
the terms of this Agreement, is not provided until the immediately following
Renewal Term, if any, the Severance Benefit shall be zero.

 

6



--------------------------------------------------------------------------------

7.2 Termination by the Executive Without Good Reason. In addition to a
non-renewal of the Initial Term or a Renewal Term by the Executive under
Section 1.2 hereof, the Executive may terminate his employment at any time
without Good Reason, by giving the Company a written notice of termination to
that effect at least 30 days before the date of termination (or such lesser
notice period as the Company may agree to); provided, however, that the Company
following receipt of such notice from the Executive may elect to have the
Executive’s employment terminate immediately following its receipt of such
notice by paying to the Executive an amount equal to one month of the
Executive’s then-current base salary. In the event of the Executive’s
termination of his employment pursuant to this Section 7(b), and in addition to
the amount set forth in the preceding sentence, if applicable, the Executive
shall be entitled to receive the following benefits:

 

  (i) The Salary Benefit;

 

  (ii) The Other Benefits; and

 

  (iii) The Reimbursement Benefit.

8. Termination of Employment By Death.

8.1 In the event of the death of the Executive during the course of his
employment hereunder, the Executive’s estate (or other person or entity having
such entitlement pursuant to the terms of the applicable plan or program) shall
be entitled to receive the following benefits:

 

  (i) The Salary Benefit;

 

  (ii) The Other Benefits;

 

  (iii) The Reimbursement Benefit; and

 

  (iv) The Vesting Benefit.

8.2 In addition, in the event of such death, the Executive’s beneficiaries shall
receive any death benefits owed to them under the Company’s employee benefit
plans.

9. Conditions to Payment of Certain Benefits. Notwithstanding anything in this
Agreement to the contrary, the Company’s obligation to pay or provide to the
Executive the benefits described in Sections 6.1(b)(iv) – (vi), 6.2(a)(iv), and
7.1(a)(iv) – (vi) of this Agreement shall be subject to (i) the Executive’s
compliance with the provisions of Section 13 hereof; (ii) delivery to the
Company of the Executive’s resignations from all officer, directorships and
fiduciary positions, if any, with the Company, MPAL and their respective
subsidiaries and employee benefit plans; and (iii) the Executive’s execution and
delivery to the Company without revocation of a valid Termination, Voluntary
Release and Waiver of Rights Agreement, in substantially the form attached to
this Agreement as Exhibit A (the “Release”). If the documentation described in
clause (ii) above and the Release described in clause (iii) above have not been
executed by the Executive and delivered to the Company within 30 days following
the termination of the Executive’s employment, the benefits referenced in this
Section 9 shall be forfeited and shall not be reinstated for any reason.

 

7



--------------------------------------------------------------------------------

10. Golden Parachute Excise Tax.

10.1 In the event that any payment or benefit received or to be received by the
Executive pursuant to this Agreement or any other plan, program or arrangement
of the Company or any of its affiliates would constitute an “excess parachute
payment” within the meaning of Section 280G of the Code (“Excess Parachute
Payment”), then any Severance Benefit payable under this Agreement shall be
reduced (by the minimum possible amounts) until no amount payable to the
Executive under this Agreement constitutes an Excess Parachute Payment;
provided, however, that no such reduction shall be made if the net after-tax
payment (after taking into account Federal, state, local or other income and
excise taxes) to which the Executive would otherwise be entitled without such
reduction would be greater than the net after-tax payment (after taking into
account Federal, state, local or other income and excise taxes) to the Executive
resulting from the receipt of such payments with such reduction.

10.2 All determinations required to be made under this Section 10 shall be made
by a nationally recognized independent accounting firm mutually agreeable to the
Company and the Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations to the Company and the Executive as requested by the
Company or the Executive. All fees and expenses of the Accounting Firm shall be
borne solely by the Company and shall be paid by the Company upon demand of the
Executive as incurred or billed by the Accounting Firm. All determinations made
by the Accounting Firm pursuant to this Section 10 shall be final and binding
upon the Company and the Executive.

11. Entitlement to Other Benefits, Plans or Awards. Except as otherwise provided
in this Agreement, this Agreement shall not be construed as limiting in any way
any rights or benefits that the Executive or his spouse, dependents or
beneficiaries may have pursuant to any other employee benefit plan or program of
the Company. All benefits, including, without limitation, stock options, stock
appreciation rights, restricted stock units and other awards under the Company’s
benefits, plans or programs, shall be subject to the terms and conditions of the
plan or arrangement under which such benefits accrue, are granted or are
awarded. In addition, nothing herein shall be construed to prevent the Company
from amending, altering, eliminating or reducing any benefits, plans or programs
so long as the Executive continues to receive compensation and benefits
consistent with those described in Section 3 hereof.

12. Officer Protections. As required by the Company’s Restated Certificate of
Incorporation, the Company is entering into its customary Indemnification
Agreement with the Executive under which the Company agrees to indemnify the
Executive to the fullest extent allowed under Delaware law for any claims
related to the Executive’s service as President and Chief Executive Officer and
as a Director of the Company and MPAL and to provide coverage for the Executive
under the Company’s directors’ and officers’ liability insurance with tail
coverage.

13. Executive’s Obligations.

13.1 Confidentiality. The Executive agrees that he shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Executive’s employment and for the
benefit of the Company, either during the period of

 

8



--------------------------------------------------------------------------------

the Executive’s employment or at any time thereafter, any nonpublic, proprietary
or confidential information, knowledge or data relating to the Company, any of
its subsidiaries, affiliated companies or businesses, which shall have been
obtained by the Executive during the Executive’s employment by the Company. The
foregoing shall not apply to information that (i) was known to the public prior
to its disclosure to the Executive; (ii) becomes known to the public subsequent
to disclosure to the Executive through no wrongful act of the Executive or any
representative of the Executive; or (iii) the Executive is required to disclose
by applicable law, regulation or legal process (provided that the Executive
provides the Company with prior notice of the contemplated disclosure and
reasonably cooperates with the Company at its expense in seeking a protective
order or other appropriate protection of such information). Notwithstanding
clauses (i) and (ii) of the preceding sentence, the Executive’s obligation to
maintain such disclosed information in confidence shall not terminate where only
portions of the information are in the public domain.

13.2 Non-Solicitation. In the event that the Executive receives payment of any
Severance Benefit under this Agreement, the Executive agrees that for the two
year period following the date of termination of his employment by the Company
the Executive will not, directly or indirectly, individually or on behalf of any
other person, firm, corporation or other entity, knowingly solicit, aid or
induce any managerial level employee of the Company or any of its subsidiaries
or affiliates to leave such employment in order to accept employment with or
render services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or knowingly take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying or
hiring any such employee (provided, that the foregoing shall not be violated by
general advertising not targeted at Company employees nor by serving as a
reference for an employee with regard to an entity with which the Executive is
not affiliated). For the avoidance of doubt, if a managerial level employee on
his or her own initiative contacts the Executive for the primary purpose of
securing alternative employment, any action taken by the Executive thereafter
shall not be deemed a breach of this Section 13.2.

13.3 Non-Competition. The Executive acknowledges that the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, under this Agreement, the
Executive agrees that for a period of two years following the date of
termination of his employment by the Company for any reason, whether voluntarily
or involuntarily, and whether with or without Cause or Good Reason, he will not,
directly or indirectly, become connected with, promote the interest of, or
engage in any other business or activity that directly competes with any or all
of the mineral assets, including but not limited to, oil and natural gas, that
the Company holds at the date of the Executive’s termination of employment or
has definitive plans to acquire within the 12 months following the date of the
Executive’s termination of employment. This clause does not apply to the
Executive’s business interests in Oregon existing as of the date of the
execution of this Agreement or to any business activity that results from the
Company’s expansion into business activities outside of exploration, purchase,
development, marketing, sales or distribution of mineral assets, including but
not limited to oil and natural gas.

13.4 Non-Disparagement. Each of the Executive and the Company (for purposes of
this Section 13.4, “the Company” shall mean only (i) the Company by press
release or otherwise

 

9



--------------------------------------------------------------------------------

and (ii) the executive officers and directors thereof and not any other
employees) agrees not to make any public statements that disparage the other
Party, or in the case of the Company, its subsidiaries, affiliates, officers,
directors or business partners. Notwithstanding the foregoing, statements made
in the course of sworn testimony in agency, administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) or otherwise as required by law shall not be subject to this
Section 13.4.

13.5 Return of Company Property and Records. The Executive agrees that upon
termination of the Executive’s employment, for any reason whatsoever, the
Executive will surrender to the Company in good condition (reasonable wear and
tear excepted) all property and equipment belonging to the Company and all
records kept by the Executive containing the names, addresses or any other
information with regard to customers or customer contacts of the Company, or
concerning any proprietary or confidential information of the Company or any
operational, financial or other documents given to the Executive during the
Executive’s employment with the Company.

13.6 Cooperation. The Executive agrees that, for a period of one year following
termination of the Executive’s employment for any reason, the Executive shall
upon reasonable advance notice, and to the extent it does not interfere with
previously scheduled travel plans and does not unreasonably interfere with other
business activities or employment obligations, assist and cooperate with the
Company with regard to any matter or project in which the Executive was involved
during the Executive’s employment, including any litigation. The Company shall
compensate the Executive for any lost wages (or, if the Executive is not then
employed, provide reasonable compensation as determined by the CNG Committee)
and reimburse the Executive’s reasonable expenses associated with such
cooperation and assistance. All such compensation shall be paid monthly as the
services are being performed by the Executive, and any such reimbursement of
expenses shall be subject to Section 4 hereof and shall be made within 30 days
after the Executive has provided the Company reasonable documentation for the
expenses incurred and in no event later than the end of the calendar year
following the year in which the expenses were incurred.

13.7 Assignment of Inventions. The Executive shall promptly communicate and
disclose in writing to the Company all inventions and developments including
software, whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed, or
purchased by the Executive, or under which the Executive acquires the right to
grant licenses or to become licensed, alone or jointly with others, which have
arisen or which arise out of the Executive’s employment with the Company, or
relate to any matters directly pertaining to, the business of the Company or any
of its subsidiaries; provided however, that the Executive shall have no
obligation to disclose, and shall retain all rights to, Inventions made,
conceived, developed, or purchased by him prior to his employment with the
Company or MPAL. Included herein as if developed during the employment period is
any specialized equipment and software developed for use in the business of the
Company. All of the Executive’s right, title and interest in, to, and under all
such Inventions, licenses, and right to grant licenses shall be the sole
property of the Company. As to all such Inventions, the Executive will, upon
request of the Company execute all documents which the Company deems necessary
or proper to enable it to establish title to such Inventions or other rights,
and to enable it to file and prosecute applications for letters patent of the
United States and any foreign

 

10



--------------------------------------------------------------------------------

country; and do all things (including the giving of evidence in suits and other
proceedings) which the Company deems necessary or proper to obtain, maintain, or
assert patents for any and all such Inventions or to assert its rights in any
Inventions not patented.

13.8 Equitable Relief; Reformation; Survival. The Parties acknowledge and agree
that the other Party’s remedies at law for a breach or threatened breach of any
of the provisions of this Section 13 would be inadequate and, in recognition of
this fact, the Parties agree that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the other Party, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available. If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 13 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the Parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state. The obligations contained
in this Section 13 shall survive the termination or expiration of the
Executive’s employment with the Company and shall be fully enforceable
thereafter.

14. Alternative Dispute Resolution. Any controversy, dispute or questions
arising out of, in connection with or in relation to this Agreement or its
interpretation, performance or nonperformance or any breach thereof shall be
resolved through mediation. In the event mediation fails to resolve the dispute
within 60 days after a mediator has been agreed upon or such other longer period
as may be agreed to by the Parties, or if the Parties fail to agree on a
mediator within 30 days of either Party’s request for mediation, such
controversy, dispute or question shall be settled by arbitration in accordance
with the Center for Public Resources Rules for Non Administered Arbitration of
Business Disputes, by a sole arbitrator. The arbitration shall be governed by
the United States Arbitration Act, 9 U.S.C. Sec. 1-16, and judgment upon the
award rendered by the arbitrator may be entered by any court having jurisdiction
thereof. The place of the arbitration shall be Denver, Colorado.

15. General Provisions.

15.1 No Duty to Seek Employment. The Executive shall not be under any duty or
obligation to seek or accept other employment following termination of
employment, and no amount, payment or benefits due to the Executive hereunder
shall be reduced or suspended if the Executive accepts subsequent employment,
except as expressly set forth herein.

15.2 Deductions and Withholding. All amounts payable or which become payable
under any provision of this Agreement shall be subject to any deductions
authorized by the Executive and any deductions and withholdings required by
applicable laws.

 

11



--------------------------------------------------------------------------------

15.3 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be delivered personally, sent by facsimile transmission with a copy
deposited in the United States mail, registered or certified, return receipt
requested, postage prepaid, or sent by overnight mail addressed as follows:

 

To the Company:    Magellan Petroleum Corporation    1775 Sherman Street, Suite
1950    Denver, CO 80203    Attn: President and CEO    Facsimile: (720)570-3859
To the Executive:    J. Thomas Wilson    55 West 12th Avenue, Unit 409   
Denver, CO 80204

or such other address as such Party shall have specified most recently by
written notice. Notice mailed as provided herein shall be deemed given when so
delivered personally or sent by facsimile transmission, or, if sent by overnight
mail, on the day after the date of mailing.

15.4 Covenant to Notify Management. The Executive shall abide by the ethics
policies of the Company as well as the Company’s other rules, regulations,
policies and procedures. The Executive agrees to comply in full with all
governmental laws and regulations as well as ethics codes applicable. In the
event that the Executive is aware or suspects the Company, or any of its
officers or agents, of violating any such laws, ethics, codes, rules,
regulations, policies or procedures, the Executive agrees to bring all such
actual and suspected violations to the attention of the Company immediately so
that the matter may be properly investigated and appropriate action taken. The
Executive understands that the Executive is precluded from filing a complaint
not involving or related to the Executive’s individual rights with any
governmental agency or court having jurisdiction over wrongful conduct unless
the Executive has first notified the Company of the facts and permits it to
investigate and correct the concerns.

15.5 Amendments and Waivers. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No waiver by either Party
hereto at any time of any breach by the other Party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
Party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

 

12



--------------------------------------------------------------------------------

15.6 Beneficial Interests. This Agreement shall inure to the benefit of and be
enforceable by (a) the Company’s successors and assigns and (b) the Executive’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If the Executive shall die while any
amounts are still payable to him hereunder, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee, or other designee or, if there be no such
designee, to the Executive’s estate.

15.7 Successors. The Company shall require any successors (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform.

15.8 Assignment. This Agreement and the rights, duties, and obligations
hereunder may not be assigned or delegated by any Party without the prior
written consent of the other Party and any attempted assignment or delegation
without such prior written consent shall be void and be of no effect.
Notwithstanding the foregoing provisions of this Section 15.8, benefits payable
pursuant to this Agreement shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors of the Executive, and any attempt to alienate,
transfer, assign or attach such benefits shall be void. Notwithstanding the
foregoing provisions of this Section 15.8, the Company may assign or delegate
its rights, duties and obligations hereunder to any person or entity which
succeeds to all or substantially all of the business of the Company through
merger, consolidation, reorganization, or other business combination or by
acquisition of all or substantially all of the assets of the Company without the
Executive’s consent.

15.9 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado without regard to the
conflicts of law provisions thereof.

15.10 Statute of Limitations. The Executive and the Company hereby agree that
there shall be a three-year statute of limitations for the filing of any
requests for arbitration or any lawsuit relating to this Agreement or the terms
or conditions of Executive’s employment by the Company. If such a claim is filed
more than three years subsequent to the Executive’s last day of employment it
shall be precluded by this provision, regardless of whether or not the claim has
accrued at that time.

15.11 Right to Injunctive and Equitable Relief. The Executive’s obligations
under Section 13 of this Agreement are of a special and unique character, which
gives them a peculiar value. The Company cannot be reasonably or adequately
compensated for damages in an action at law in the event the Executive breaches
such obligations. Therefore, the Executive expressly agrees that the Company
shall be entitled to injunctive and other equitable relief without bond or other
security in the event of such breach in addition to any other rights or remedies
which the Company may possess or be entitled to pursue. Furthermore, the
obligations of the Executive and the rights and remedies of the Company under
Section 13 and this Section 15.11 are cumulative and in addition to, and not in
lieu of, any obligations, rights, or remedies as created by applicable law. The
Executive agrees that the terms of this Section 15.11 shall survive the term of
this Agreement and the termination of the Executive’s employment.

 

13



--------------------------------------------------------------------------------

15.12 Severability or Partial Invalidity. The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

15.13 Entire Agreement. This Agreement, along with Exhibit A attached hereto,
the Equity Incentive Agreements, and the Indemnification Agreement, constitute
the entire agreement of the Parties and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings, and negotiations between
the Parties with respect to the subject matter hereof and thereof. This
Agreement may not be changed orally and may only be modified in writing signed
by both Parties. This Agreement, along with Exhibit A attached hereto, the
Equity Incentive Agreements, and the Indemnification Agreement, are intended by
the Parties as the final expression of their agreement with respect to such
terms as are included herein and therein and may not be contradicted by evidence
of any prior or contemporaneous agreement. The Parties further intend that this
Agreement, along with Exhibit A attached hereto, the Equity Incentive
Agreements, and the Indemnification Agreement, constitute the complete and
exclusive statement of their terms and that no extrinsic evidence may be
introduced in any judicial proceeding involving such agreements.

15.14 Code Section 409A. This Agreement is intended to comply with the
provisions of Section 409A of the Code. The Parties intend that the benefits and
payments provided under this Agreement shall be exempt from, or comply with, the
requirements of Section 409A of the Code. Notwithstanding the foregoing, the
Company shall in no event be obligated to indemnify the Executive for any taxes
or interest that may be assessed by the IRS pursuant to Section 409A of the
Code.

15.15 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
of which together shall constitute one and the same instrument.

* * * * *

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has hereunto set his hand as of the
day and year first above written.

 

MAGELLAN PETROLEUM CORPORATION By:  

 

  Name: J. Robin West   Title:   Chairman of the Board   November     , 2013

EXECUTIVE

J. Thomas Wilson

 

15



--------------------------------------------------------------------------------

EXHIBIT A

TERMINATION, VOLUNTARY RELEASE AND WAIVER OF RIGHTS AGREEMENT

I, J. Thomas Wilson, freely enter into this Termination, Voluntary Release and
Waiver of Rights Agreement (the “Agreement”), unqualifiedly accept and agree to
the relinquishment of my title, responsibilities and obligations as President
and Chief Executive Officer of Magellan Petroleum Corporation (the “Company”),
and concurrently and unconditionally agree to sever my relationship as President
and Chief Executive Officer of the Company, in consideration for the voluntary
payment to me by the Company of the benefits described in Section 9 of the
Employment Agreement, dated as of              2011, by and between me and the
Company (the “Employment Agreement”).

1. In exchange for this consideration, which I understand that the Company is
not otherwise obligated to provide to me, I voluntarily agree to waive and
forego any and all claims, rights, interests, covenants, contracts, warranties,
promises, undertakings, actions, suits, causes of action, obligations, debts,
attorneys’ fees or other expenses, accounts, judgments, fines, fees, losses and
liabilities, of any kind, nature or description, in law (including all contract
and tort claims), equity or otherwise (collectively, “Claims”) that I may have
against the Company as the President and Chief Executive Officer of the Company
beyond the rights set forth in the Employment Agreement and to release the
Company and their respective affiliates, subsidiaries, officers, directors,
employees, representatives, agents, successors and assigns (hereinafter
collectively referred to as “Releasees”) from any obligations any of them may
owe to me in my capacity as President and Chief Executive Officer of the Company
except as set forth in my Employment Agreement (and specifically not as a
shareholder or director), accepting the aforestated consideration as full
settlement of any monies or obligations owed to me by Releasees that may have
arisen at any time prior to the date of my execution of this Agreement, except
as specifically provided below in the following paragraph number 2.

2. I do not waive, nor has the Company asked me to waive, any rights arising
exclusively under the Fair Labor Standards Act, except as such waiver may
henceforth be made in a manner provided by law. I do not waive, nor has the
Company asked me to waive, any vested benefits that I may have or that I may
have derived from the course of my employment with the Company. I understand
that such vested benefits will be subject to and administered in accordance with
the established and usual terms governing same. I do not waive any rights which
may in the future, after the execution of this Agreement, arise exclusively from
a substantial breach by the Company of a material obligation of the Company
expressly undertaken in consideration of my entering into this Agreement.

3. Except as set forth in paragraphs 2 and 9 hereof, I do fully, irrevocably and
forever waive, relinquish and agree to forego any and all Claims whatsoever,
whether known or unknown, in contract, tort or otherwise, that I may have or may
hereafter have against the Releasees or any of them arising out of or by reason
of any cause, matter or thing whatsoever arising out of my employment by the
Company (other than as set forth in my Employment Agreement) from the beginning
of the world to the date hereof, including without limitation any

 

A-1



--------------------------------------------------------------------------------

and all matters relating to my employment with the Company and the cessation
thereof and all matters arising under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000 et seq., the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq., the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq., the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq.,
the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.,
all as amended, or under any other laws, ordinances, executive orders,
regulations or administrative or judicial case law arising under the statutory
or common laws of the United States, the State of Texas or any other applicable
county or municipal ordinance.

4. As a material inducement to the Company to enter into this Agreement, I, the
undersigned, recognize that I may have been privy to certain confidential,
proprietary and trade secret information of the Company which, if known to third
parties, could be used in a manner that would reduce the value of the Company
for its shareholders. In order to reduce the risk of that happening, I, the
undersigned, agree that for a period of two (2) years after termination of
employment, I, the undersigned, will not, directly or indirectly, assist, or be
part of or have any involvement in, any effort to acquire control of the Company
through the acquisition of its stock or substantially all of its assets, without
the prior consent of the Board of Directors of the Company. This provision shall
not prevent the undersigned from owning up to not more than five percent (5%) of
the outstanding publicly traded stock of any company; exercising any Company
stock options in accordance with the terms and conditions of the Company’s 1998
Stock Incentive Plan, or retaining any shares of Company stock owned by me on
the date hereof.

5. Acknowledgements.

(a) I further acknowledge pursuant to the Older Worker’s Benefit Protection Act
(29 U.S.C. § 626(f)), I expressly agree that the following statements are true:

(i) The payment of the benefits described in Section 9 of the Employment
Agreement is in addition to the standard employee benefits and anything else of
value which the Company owes me in connection with my employment with the
Company or the separation of employment.

(ii) I have 21 days from date of receipt to consider and sign this agreement. If
I choose to sign this Agreement before the end of the 21 day period, that
decision is completely voluntary and has not been forced on me by the Company.

(iii) I will have seven days after signing the Agreement in which to revoke it,
and the Agreement will not become effective or enforceable until the end of
those seven days.

(iv) I am now being advised in writing to consult an attorney before signing
this Agreement.

(v) I acknowledge that I have been given sufficient time to freely consult with
an attorney or counselor of my own choosing and that I knowingly and voluntarily
execute this Agreement, after bargaining over the terms hereof, with knowledge
of the consequences made clear, and with the genuine intent to release claims
without threats, duress, or coercion on the part of the Company. I do so
understanding and acknowledging the significance of such waiver.

 

A-2



--------------------------------------------------------------------------------

6. Further, in view of the above-referenced consideration voluntarily provided
to me by the Company, after due deliberation, I agree to waive any right to
further litigation or claim against any or all of the Releasees except as
specifically provided in paragraphs 2 and 9 hereof. I hereby agree to indemnify
and hold harmless the Releasees and their respective agents or representatives
from and against any and all losses, costs, damages or expenses, including,
without limitation, attorneys fees incurred by said parties, or any of them,
arising out of any breach of this Agreement by me or by any person acting on my
behalf, or the fact that any representation made herein by the undersigned was
false when made.

7. As a material inducement to the Company to enter into this Agreement, I, the
undersigned, understand and agree that if I should fail to comply with the
conditions hereof or to carry out my obligations under this Agreement, all
amounts previously paid under this Agreement shall be immediately forfeited to
the Company and that the right or claim to further payments and/or benefits
hereunder would likewise be forfeited.

8. As a further material inducement to the Company to enter into this Agreement,
the undersigned provides as follows:

First. No Claims. I represent that I have not filed any complaints or charges
against the Company, or any of the Releasees relating to the relinquishment of
my former titles and responsibilities at the Company or the terms of my
employment with the Company and that if any agency or court assumes jurisdiction
of any complaint or charge against the Company or any of the Releasees on behalf
of me concerning my employment with the Company, I understand and agree that I
have, by my knowing and willing execution of this Agreement, waived my rights to
any form of recovery or relief against the Company, or any of the Releasees,
including but not limited to, attorney’s fees; provided, however, that this
provision shall not preclude the undersigned from pursuing appropriate legal
relief against the Company for redress of a substantial breach of a material
obligation of the Company expressly undertaken in consideration of my entering
into this Agreement.

Second. No Admission. I acknowledge and understand that the consideration for
this release shall not be in any way construed as an admission by the Company or
any of the Releasees of any improper acts or any improper employment decisions,
and that the Company, specifically disclaims any liability on the part of
itself, the Releasees, and their respective agents, employees, representatives,
successors or assigns in this regard.

Third. Binding Nature. I acknowledge and agree that this Agreement shall be
binding upon me, upon the Company, and upon our respective administrators,
representatives, executives, successors, heirs and assigns and shall inure to
the benefit of said parties and each of them.

Fourth. Entire Agreement. I represent, understand and agree that this Agreement
sets forth the entire agreement between the Parties hereto, and fully supersedes
any and all prior agreements or understandings between the Parties pertaining to
the subject matter hereof, except for the provisions of Section 15 of the
Employment Agreement, the terms of which retain their full force and effect, and
which are in no way limited or curtailed by this Agreement.

Fifth. Modification. This Agreement may not be altered or changed except by an
agreement in writing that has been properly executed by the Party against whom
any waiver, change, modification or discharge is sought.

 

A-3



--------------------------------------------------------------------------------

Sixth. Severability. All provisions and terms of this Agreement are severable.
The invalidity or unenforceability of any particular provision(s) or term(s) of
this Agreement shall not affect the validity or enforceability of the other
provisions and such other provisions shall be enforceable in law or equity in
all respects as if such particular invalid or unenforceable provision(s) or
term(s) were omitted. Notwithstanding the foregoing, the language of all parts
of this Agreement shall, in all cases, be construed as a whole, according to its
fair meaning, and not strictly for or against any of the Parties.

Seventh. No Disparagement. I agree and promise that I will not make any public
statements which are disparaging or damaging to the reputation or business of
the Company, its subsidiaries, directors, officers or affiliates, and I will not
make any oral or written statements or reveal any information to any person,
company, or agency which would interfere in any way with the business relations
between the Company or any of its subsidiaries or affiliates and any of their
customers, suppliers or vendors whether present or in the future; provided
however, that statements made in the course of sworn testimony in agency,
administrative, judicial or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings) or otherwise as required by law
shall not be subject to this section Seventh.

Eighth. Confidentiality. The Company and the undersigned agree to refrain from
disclosing to third parties and to keep strictly confidential all details of
this Agreement and any and all information relating to its negotiation, except
as necessary to each Party’s accountants or attorneys.

9. Notwithstanding anything herein to the contrary, this release shall not
affect, release or terminate in any way the undersigned’s rights (i) to receive
payments under the Employment Agreement (ii) under the Indemnification Agreement
entered by the Company and the undersigned with respect to certain liabilities
that the undersigned may incur as an officer of the Company or (iii) under any
option agreements and grants from the Company to the undersigned, or any
agreement between the undersigned and the Company relating to the undersigned’s
rights as an owner of stock or options in the Company.

* * * * *

 

A-4



--------------------------------------------------------------------------------

AFFIRMATION OF RELEASOR

I, J. Thomas Wilson, warrant that I am competent to execute this Termination,
Voluntary Release and Waiver of Rights Agreement and that I accept full
responsibility thereof.

I, J. Thomas Wilson, warrant that I have had the opportunity to consult with an
attorney of my choosing with respect to this matter and the consequences of my
executing this Termination, Voluntary Release and Waiver of Rights Agreement.

I, J. Thomas Wilson, have read this Termination, Voluntary Release and Waiver of
Rights Agreement carefully and I fully understand its terms. I execute this
document voluntarily with full and complete knowledge of its significance.

Executed this      day of             , 20     at                     .

 

 

J. Thomas Wilson

STATE OF                     )

:        ss.                                            , 2011

COUNTY OF                     )

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this day of             , 20     under the pains and penalties of
perjury.

 

 

  ,   Notary Public

My Commission Expires:

County of Residence:

 

AGREED: MAGELLAN PETROLEUM CORPORATION By:  

 

  Name:   Title:

 

A-5